Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory action
2.    	Applicants' arguments and amendments filed 5/10/2022 have been
fully considered and entered but they are not persuasive. As there is no further amendment, the claims have been entered. The office action has been maintained.

Response to argument
3.    	Applicants arguments have been considered. The examiner acknowledges the arguments based on the results as presented in the specification at least in Example 1, Table 5 and in paragraph ([0090]) as unexpected result.    
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference e.g. Swenson et al. US 2008/0233244 and
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. 
In this instance, Example 1 and Table 5 recites feeding animal resulted in a 110% increase of the firmicutes to Bacteroidetes ratio ([0090]). However, quinoa used in Table 5 is the amount from tested grains from Table 1 and therefore 10%. Therefore, it is only one-point value from within the claimed 5-20% by weight of the claimed range amount of independent claim 1. Therefore, to establish unexpected results over a claimed range, applicants should compare enough number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. Therefore, the insufficient data makes unexpected result incomplete.

4.	Applicants argued on page 7 3rd and fourth paragraphs that no prior art discloses that quinoa has any effect on farmicutes to bacteroidetes and this is only findings by the applicants and mentioned in applicants’ specification, therefore, it is impermissible hindsight.
In response, it is to be noted that and as mentioned in the last office action that the disclosed prior art by Swenson et al. discloses the range amount of quinoa is 5-50% by weight ( [0087]) and this overlaps with the claimed range amount of 5-20% by weight of quinoa as claimed in independent claim 1, showing prima facie case of obviousness. According to MPEP 2144.05 I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, it would have been  obvious by one of ordinary skill in the art to pick any amount from the broad disclosed range amount of 5-50% by weight of quinoa as disclosed by Swenson et al. ([0087]) which meet the claimed range amount of 5-20% by weight as claimed in claim 1 by an expectation of successfully forming the quinoa containing feed.  Therefore, the rejection is proper.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants do not have any further arguments.  Therefore, the rejection is maintained.

Conclusion
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               

/DONALD R SPAMER/Primary Examiner, Art Unit 1799